United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, MARTECH CARRIER )
ANNEX, Atlanta, GA, Employer
)
__________________________________________ )
B.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1331
Issued: April 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 29, 2019 appellant filed a timely appeal from an April 10, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish total disability from
work during the period October 5 through 26, 2018 causally related to her accepted April 11, 2018
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 11, 2018 appellant, then a 56-year-old city carrier, sustained
a strain of the muscle of the fascia and tendon of the lower back as a result of pulling a bucket of
mail while in the performance of duty. She did not stop work.
In an April 26, 2018 encounter note, Dr. Angela R. Miller, an osteopath, indicated that
appellant was seen in her office on April 12, 2018. She advised that appellant was unable to
perform her work duties and placed her off work from April 12 through May 7, 2018. Dr. Miller
further advised that appellant could return to work on May 8, 2018.
In a series of medical reports dated June 19 through September 19, 2018, Dr. Eric I.
Francke, an attending Board-certified orthopedic surgeon, diagnosed low back pain and strain, and
lumbar spondylosis and radiculopathy. He allowed appellant to continue working with a 10-pound
lifting restriction and ordered physical therapy. In his September 19, 2018 duty status report (Form
CA-17), Dr. Francke indicated that her diagnosis of “M54.16” was due to an April 12, 2018 injury.
He advised that appellant could work eight hours a day with restrictions which included lifting no
more than 25 pounds intermittently and bending and stooping intermittently for eight hours a day.
Progress notes dated June 15 through July 24, 2018 from appellant’s physical therapist
indicated her lumbar diagnoses and treatment.
In an August 2, 2018 lumbar spine magnetic resonance imaging (MRI) scan report,
Dr. George W. Eason, a Board-certified diagnostic radiologist, provided an impression of a lumbar
spine examination that was negative for a degenerative spinal stenosis. He indicated that the “AP”
neural canal volume appeared well-maintained throughout the lumbar spine. Dr. Eason also
provided an impression of no evidence of a lumbar disc herniation. The L1-2 disc demonstrated a
small central subligamentous disc bulge without evidence of an exiting nerve root mass effect.
In a letter dated October 5, 2018, a health and resource management specialist for the
employing establishment provided OWCP a copy of a modified city carrier position offered to
appellant on September 27, 2018 based on the work restrictions assigned by Dr. Francke in his
September 19, 2018 report and requested that it determine whether she could perform the duties
of the offered position. The job offer bore the heading “Offer of Modified Assignment (Limited
Duty).” The effective/available work date was listed as September 27, 2018. Work hours for the
offered position were 8:50 a.m. to 5:00 p.m. with Sunday and Monday as scheduled days off. The
position had an annual salary of $63,144.00. The location of the position was at the employing
establishment. The position involved casing and delivering mail along established routes. The
physical requirements of the position included intermittent lifting and carrying up to 25 pounds
and intermittent bending and stooping, eight hours a day. Appellant refused the job offer on
October 4, 2018. She explained that the period for twisting, sitting, and standing was not
addressed.
In a response dated October 12, 2018, OWCP advised the employing establishment that,
although appellant had refused the job offer, she was currently under medical care status only, was
not receiving compensation, and had not submitted a claim for wage loss at that time. It further
advised that, should she later submit a claim for wage loss, it would then develop the case and

2

provide due process. OWCP noted that no determination could be made whether the position
offered was suitable. It concluded therefore that no further action would be taken at that time.
On October 12, 2018 appellant filed wage-loss compensation claims (Form CA-7) for leave
without pay (LWOP) reimbursement for the period October 4 to 26, 2018. On the reverse side of
the claim form the employing establishment indicated that she had received annual leave pay for
October 5, 2018 and holiday pay for October 6, 2018. It further indicated that appellant had
received 32 hours of LWOP from October 9 through 12, 2018.
OWCP, in an October 24, 2018 letter, acknowledged receipt of appellant’s CA-7 forms. It
informed her that the employing establishment’s September 27, 2018 offer of a “temporary
light[-]duty assignment” was within the work restrictions assigned by Dr. Francke in his
September 19, 2018 report. OWCP also informed appellant of the provisions of 20 C.F.R.
§ 10.500(a) and further advised that her entitlement to wage-loss compensation may be denied
under this provision if she did not accept the offered “temporary light[-]duty assignment” or
provide a written explanation with justification for her refusal within 30 days.
OWCP received additional medical evidence from Dr. Francke. In a November 6, 2018
encounter note and Form CA-17 report, Dr. Francke reviewed the findings of a functional capacity
evaluation (FCE), discussed findings on physical examination, and reiterated his prior diagnoses
of lumbar spondylosis and radiculopathy, and low back strain. He determined that appellant had
reached maximum medical improvement regarding her April 12, 2018 work-related injury.
Dr. Francke recommended that she continue with a home exercise program for her back pain.
Based on his review of the FCE results, he recommended lifting no more than 27 pounds
intermittently, carrying no more than 17 pounds intermittently, and no crawling, kneeling, bending,
stooping, or twisting. Dr. Francke indicated that these restrictions were long term.
In a December 18, 2018 visit status report, Dr. Francke again diagnosed low back pain and
recommended a 27-pound lifting restriction with no crawling, kneeling, bending, stooping, or
twisting.
OWCP received additional progress notes and a report dated December 13, 2018 from
appellant’s physical therapist.
By decision dated January 23, 2019, OWCP denied appellant’s claims for total disability
for the period October 5 through 26, 2018 pursuant to 20 C.F.R. § 10.500(a) based on her refusal
to accept the employing establishment’s September 27, 2018 offer for a “temporary light[-]duty
assignment.” It explained that the evidence established that she had medical restrictions in place,
a light-duty work assignment within those restrictions was available to her, and she was previously
notified in writing that such light duty was available.
OWCP continued to receive daily notes dated January 3, 15, and 17, 2019 from appellant’s
physical therapists.
On March 5, 2019 appellant requested reconsideration of the January 23, 2019 decision.
She claimed that she was unable to perform the duties of the modified-duty assignment. Appellant
maintained that the duties of casing and delivering mail was not addressed in the modified-duty
assignment. She further maintained that continuous twisting aggravated her diagnosed lumbar
3

condition, which was why Dr. Francke referred her to a fitness-for-duty examination and addressed
her inability to twist in his November 6, 2018 report. Appellant noted that she had returned to
work in November 2018 after the FCE results and his updated restrictions.
In support of her reconsideration request, appellant submitted an additional Form CA-17
report dated October 9, 2018 from Dr. Francke who indicated that on September 19, 2018 he had
advised her to resume work. Dr. Francke noted that appellant could not perform her regular work
duties. He recommended work restrictions of lifting no more than 25 pounds continuously and
bending, stooping, and twisting intermittently.
OWCP, by decision dated April 10, 2019, denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. 2 In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.3 This meaning, for brevity, is expressed as disability for work.4
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship. 5 The opinion of the physician must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship.6
Section 10.500(a) of OWCP’s regulations provides that benefits are available only while
the effects of a work-related condition continue. Compensation for wage loss due to disability is
available only for periods during which an employee’s work-related medical condition prevents
him or her from earning the wages earned before the work-related injury. For example, an
employee is not entitled to compensation for wage-loss claimed on a Form CA-7 to the extent that
evidence contemporaneous with the period claimed on a Form CA-7 establishes that an employee

2

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

3

See 20 C.F.R. § 10.5(f).

4

See S.W., supra note 2. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana, 54
ECAB 150 (2002).
5

J.M., Docket No. 19-0478 (issued August 9, 2019).

6

Id.

4

had medical work restrictions in place, that light duty within those work restrictions was available,
and that the employee was previously notified in writing that such duty was available. 7
OWCP’s procedures provide that, when a claimant is not on the periodic rolls, a claim for
wage-loss compensation may be received on a Form CA-7 when a temporary light-duty
assignment has been provided by the employing establishment. These procedures further provide
that, when a formal loss of wage-earning capacity has not been issued, OWCP’s claims examiner
should follow certain specified procedures. If the evidence establishes that injury-related residuals
continue and result in work restrictions, that light duty within those work restrictions was available,
and that the employee was notified in writing that such light duty was available, then wage-loss
benefits (effective the date of the written notification of light-duty availability) are not payable for
the period covered by the available light-duty assignment. Such benefits are payable only for
periods during which an employee’s work-related medical condition prevent him or her from
earning the wages earned before the work-related injury.8
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP has denied appellant’s claims for wage-loss compensation for the period October 5
to 26, 2018 pursuant to 20 C.F.R. § 10.500(a). The Board, however, is unable to determine from
the current record whether its denial of her claims is proper under section 10.500(a) as it cannot
be established whether she had been offered a temporary or a permanent employment position.
On September 27, 2018 the employing establishment provided appellant a full-time
modified city carrier position beginning that date. The document effectuating the offer bore the
heading “Offer of Modified Assignment (Limited-Duty).” The assignment was for a modified city
carrier with full-time work and had an annual salary of $63,144.00. The cover letter for the written
job offer, completed by a health and resource management specialist for the employing
establishment, provided notice that the offer was based on the work restrictions set forth by
Dr. Francke in his September 19, 2018 report. However, the specialist did not provide an
indication as to whether the offered assignment was temporary or permanent and her notice is
vague in the absence of further clarifying documentation in the case record. In denying appellant’s
Form CA-7 claims on January 23, 2018 and affirming the denial on April 10, 2019, OWCP noted
that on September 27, 2018 she was offered a “temporary light-duty assignment” by the employing
establishment. The Board finds, however, that there is no documentation of record supporting the
status of the offered assignment as temporary in nature. 9
The case will therefore be remanded for OWCP to obtain information from the employing
establishment as to whether it had offered appellant a temporary modified-duty position in
accordance with 20 C.F.R. § 10.500(a) and, if not, it should determine whether she has met her
7

20 C.F.R. § 10.500(a); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to
Work, Chapter 2.814.9a (June 2013).
8

Id. at Chapter 2.814.9b (June 2013).

9

See generally, C.W., Docket No. 18-1779 (issued May 6, 2019).

5

burden of proof to establish that she was totally disabled for the period October 5 through 26, 2018
causally related to her accepted April 11, 2018 employment injury. After this and other such
further development as deemed necessary, OWCP shall issue a de novo decision as to whether she
was entitled to the claimed wage-loss compensation.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

